Exhibit 10.6

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL AND SEVERANCE AGREEMENT (this “Agreement”), effective as
of January 25, 2012 (the “Effective Date”), is entered into by and among BioMed
Realty Trust, Inc., a Maryland corporation (the “REIT”), BioMed Realty, L.P., a
Maryland limited partnership (the “Operating Partnership”), and Greg N.
Lubushkin (the “Executive”).

WHEREAS, the REIT and the Operating Partnership (collectively, the “Company”)
and Executive are parties to that certain Employment Agreement dated as of
December 14, 2007, as amended (the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to terminate and supersede the
Employment Agreement and to instead provide severance benefits to Executive upon
the terms and conditions hereinafter set forth.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Obligations of the Company upon Termination of Employment.

(a) Without Cause or For Good Reason. If the Company shall terminate the
Executive’s employment without Cause (as defined in Section 2 below) or the
Executive shall terminate his employment for Good Reason (as defined in
Section 2 below):

(i) The Executive shall be paid the aggregate amount of

(A) the Executive’s earned but unpaid base salary and accrued but unpaid
vacation pay through the Date of Termination (as defined in Section 2 below),
and any annual bonus required to be paid to the Executive for any fiscal year of
the Company that ends on or before the Date of Termination to the extent not
previously paid (the “Accrued Obligations”), and

(B) (I) the sum of (x) the Executive’s base salary, as in effect on the Date of
Termination, plus (y) the average annual bonus received by the Executive for the
three (3) completed fiscal years (or such lesser number of years as the
Executive has been employed by the Company) of the Company immediately prior to
the Date of Termination, multiplied by (II) two (2) (such amount determined
under this clause (B) payable to the Executive, the “Severance Amount”).

The Severance Amount shall be paid to the Executive as follows: (A) fifty
percent (50%) of the Severance Amount shall be paid in a single lump sum payment
within ten (10) days after the Release Effective Date (as defined below) and
(B) the remaining fifty percent (50%) of the Severance Amount shall be paid in a
single lump sum payment on March 1st of the year following the calendar year in
which the Date of Termination occurred; provided, however, that if the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, in each case within one (1) year after the effective
date of a Change in Control (as defined in Section 2 below), then the Severance
Amount shall be paid in a single lump sum payment within ten (10) days following
the Release Effective Date;

(ii) For a period of eighteen (18) months following the Date of Termination, the
Company shall continue to provide the Executive and the Executive’s eligible
family members with group health insurance coverage at least equal to that which
would have been provided to them if the Executive’s employment had not been
terminated under the terms and conditions of the applicable plans; provided,
however, that if the Executive becomes re-employed with another employer and is
eligible to



--------------------------------------------------------------------------------

receive group health insurance coverage under another employer’s plans, the
Company’s obligations under this Section 1(a)(ii) shall be terminated to the
extent comparable coverage is actually provided to the Executive and the
Executive’s eligible family members, and any such coverage shall be reported by
the Executive to the Company;

(iii) The Company shall pay to Executive an amount equal to the premiums for the
long-term disability and life insurance coverage provided to Executive
immediately prior to the Date of Termination, if any, for a twelve (12) month
period following the Date of Termination, determined by reference to the
premiums in effect immediately prior to the Date of Termination, which amount
shall be paid to the Executive in a single lump sum payment within ten (10) days
after the Release Effective Date;

(iv) For a period of eighteen (18) months following the Date of Termination, the
Company shall, at its sole expense and on an as-incurred basis, provide the
Executive with up to $15,000 towards outplacement services the scope and
provider of which shall be reasonable and consistent with industry practice for
similarly situated executives;

(v) To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any vested benefits and other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company and its affiliates (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); and

(vi) On the Date of Termination, 100% of the outstanding unvested stock options,
restricted stock and other equity awards granted to the Executive under any of
the Company’s equity incentive plans (or awards substituted therefore covering
the securities of a successor company) shall become immediately vested and
exercisable in full (other than any such awards the vesting of which is
performance-based, in which case the terms of such awards shall govern the
accelerated vesting and exercisability of such awards upon the Executive’s
termination of employment, if any).

Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided for in Sections 1(a)(i)(B) and 1(a)(ii), (iii),
(iv) and (vi) above that the Executive execute, deliver to the Company and not
revoke a release of claims in substantially the form attached hereto as Exhibit
A (the “Release”). Executive shall have fifty (50) days following the Date of
Termination to execute such Release. It is understood that Executive has a
certain period to consider whether to execute such Release, and Executive may
revoke such Release within seven (7) business days after execution. In the event
Executive does not execute such Release within the applicable period, or if
Executive revokes such Release within the subsequent seven (7) business day
period, the Executive shall not be entitled to the amounts provided for in
Sections 1(a)(i)(B) and 1(a)(ii), (iii), (iv) and (vi) above. The date on which
the Executive’s Release becomes effective and the applicable revocation period
lapses shall be the “Release Effective Date.”

(b) For Cause or Without Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive without Good Reason, the
Company shall have no further obligations to the Executive under this Agreement
other than pursuant to Section 4 hereof, the obligation to pay to the Executive
the Accrued Obligations in cash within thirty (30) days after the Date of
Termination and to provide the Other Benefits.

(c) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability:

 

2



--------------------------------------------------------------------------------

(i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash within thirty
(30) days of the Date of Termination;

(ii) 100% of the Executive’s annual base salary, as in effect on the Date of
Termination, shall be paid to the Executive’s estate or beneficiaries or to the
Executive, as applicable, in cash within thirty (30) days following the Date of
Termination;

(iii) For a period of twelve (12) months following the Date of Termination, the
Executive and the Executive’s eligible family members shall continue to be
provided with group health insurance coverage at least equal to that which would
have been provided to them if the Executive’s employment had not been
terminated;

(iv) In the event the Executive’s employment is terminated by reason of the
Executive’s Disability, the Company shall pay to Executive an amount equal to
the premiums for the long-term disability and life insurance coverage provided
to Executive immediately prior to the Date of Termination, if any, for a twelve
(12) month period following the Date of Termination, determined by reference to
the premiums in effect immediately prior to the Date of Termination, which
amount shall become payable to the Executive in a single lump sum payment within
thirty (30) days following the Date of Termination; and

(v) The Other Benefits shall be paid or provided to the Executive on a timely
basis.

2. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” shall mean the occurrence of
any one or more of the following events unless the Executive fully corrects the
circumstances constituting Cause within thirty (30) days following the date
written notice is delivered to the Executive which specifically identifies the
circumstances constituting Cause (provided such circumstances are capable of
correction):

(i) the Executive’s willful and continued failure substantially to perform his
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the REIT’s
Board of Directors, which demand specifically identifies the manner in which the
REIT’s Board of Directors believes that the Executive has not substantially
performed his duties;

(ii) the Executive’s willful commission of an act of fraud or dishonesty
resulting in economic or financial damage to the Company;

(iii) the Executive’s conviction of, or entry by the Executive of a guilty or no
contest plea to, the commission of a felony or a crime involving moral
turpitude;

(iv) a willful breach by the Executive of his fiduciary duty to the Company
which results in economic or other damage to the Company; or

(v) the Executive’s willful and material breach of the Executive’s covenants set
forth in Section 5(a) or 5(b) hereof.

 

 

3



--------------------------------------------------------------------------------

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the REIT’s Board of Directors or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. The
cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the entire membership of the REIT’s Board of Directors at a meeting of the
REIT’s Board of Directors called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel for the Executive, to be heard before the REIT’s Board of
Directors), finding that, in the good faith opinion of the Board, the Executive
is guilty of any of the conduct described in this Section 2(a), and specifying
the particulars thereof in detail; provided, that if the Executive is a member
of the REIT’s Board of Directors, the Executive shall not vote on such
resolution nor shall the Executive be counted in determining the “entire
membership” of the REIT’s Board of Directors.

(b) Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any of the following events:

(i) A transaction or series of transactions (other than an offering of Company’s
common stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company, any of its subsidiaries, an employee benefit plan maintained by the
Company or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition; or

(ii) individuals who, as of the Effective Date, constitute the REIT’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the REIT’s Board of Directors; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election
by the REIT’s shareholders, or nomination for election by the REIT’s Board of
Directors, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an election
contest with respect to the election or removal of directors or other
solicitation of proxies or consents by or on behalf of a person other than the
REIT’s Board of Directors;

(iii) the consummation by the REIT (whether directly involving the REIT or
indirectly involving the REIT through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the REIT’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction

(A) which results in the REIT’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the REIT or the person that, as a
result of the transaction, controls, directly or indirectly, the REIT or owns,
directly or indirectly, all or substantially all of the REIT’s assets or
otherwise succeeds to the business of the REIT (the REIT or such person, the
“Successor Entity”)) directly or indirectly, at least 50% of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and

 

4



--------------------------------------------------------------------------------

(B) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the REIT prior
to the consummation of the transaction; or

(iv) approval by the REIT’s shareholders of a liquidation or dissolution of the
REIT.

(c) Disability. For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Company on a
full-time basis for ninety (90) consecutive days or on a total of one hundred
eighty (180) days in any twelve (12) month period, in either case as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company and reasonably acceptable to
the Executive or the Executive’s legal representative.

(d) Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any one or more of the following events without the Executive’s
prior written consent, unless the Company fully corrects the circumstances
constituting Good Reason within thirty (30) days following the date written
notice is delivered to the REIT’s Board of Directors by the Executive which
specifically identifies the circumstances constituting Good Reason (provided
such circumstances are capable of correction), after:

(i) a material diminution in Executive’s base compensation;

(ii) a material diminution in Executive’s authority, duties or responsibilities,
including a requirement that Executive report to another corporate officer or
employee instead of reporting directly to the REIT’s President or Chief
Executive Officer or to the REIT’s Board of Directors;

(iii) a material change in the geographic location at which Executive must
perform his or her duties; or

(iv) any other action or inaction that constitutes a material breach by the
Company of its obligations to Executive under this Agreement.

Notwithstanding the foregoing, “Good Reason” shall only exist if Executive shall
have provided the REIT’s Board of Directors with written notice within ninety
(90) days of the initial occurrence of any of the foregoing events or conditions
which specifically identifies the circumstances constituting Good Reason
(provided such circumstances are capable of correction), and the Company fails
to eliminate the conditions constituting Good Reason within thirty (30) days
after receipt of written notice of such event or condition from Executive.
Executive’s termination by reason of resignation from employment with the
Company for Good Reason shall be treated as involuntary. Executive’s resignation
from employment with the Company for Good Reason must occur within two (2) years
following the initial existence of the event or condition constituting Good
Reason.

(e) Notice of Termination. Any termination by the Company, or by the Executive,
shall be communicated by Notice of Termination to the other parties hereto given
in accordance with Section 10(c) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a

 

5



--------------------------------------------------------------------------------

written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than sixty
(60) days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

(f) Date of Termination. For purposes of this Agreement, “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company for Cause,
or by the Executive for Good Reason, the date specified in the Notice of
Termination (which date shall not be prior to the expiration of the applicable
correction period and shall not be more than sixty (60) days after the giving of
such notice), as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination (or such other date specified by the Company, which date shall
not be more than sixty (60) days after the giving of such notice), (iii) if the
Executive’s employment is terminated by the Executive without Good Reason, the
Date of Termination shall be the thirtieth (30th) day after the date on which
the Executive notifies the Company of such termination, unless otherwise agreed
by the Company and the Executive, and (iv) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death or Disability of the Executive, as the case may be.

3. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

4. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and except as expressly provided, such
amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay as incurred (within thirty (30) days
following the Company’s receipt of an invoice from the Executive), to the full
extent permitted by law, all reasonable legal fees and expenses which the
Executive or his beneficiaries may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive or his beneficiaries about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). The Executive shall
submit invoices for legal fees and expenses no later than January 30 of the year
following the year in which such legal fees and expenses were incurred. The
preceding sentence shall not apply with respect to any such contest if the court
having jurisdiction over such contest determines that the Executive’s claim in
such contest is frivolous or maintained in bad faith. The Company’s obligation
to reimburse the Executive for reasonable legal fees and expenses pursuant to
this Section 4 shall terminate on the tenth (10th) anniversary of the Date of
Termination.

 

6



--------------------------------------------------------------------------------

5. Confidential Information and Non-Solicitation.

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the REIT, the Operating Partnership and their respective subsidiaries and
affiliates (collectively, the “REIT Group”), and each of their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it; provided, that if the Executive
receives actual notice that the Executive is or may be required by law or legal
process to communicate or divulge any such information, knowledge or data, the
Executive shall promptly so notify the Company.

(b) While employed by the Company and, during any period following the Date of
Termination during which the Executive is receiving payments from the Company,
the Executive shall not directly or indirectly solicit, induce, or encourage any
employee, consultant, agent, customer, vendor, or other parties doing business
with any member of the REIT Group to terminate their employment, agency, or
other relationship with the REIT Group or such member or to render services for
or transfer their business from the REIT Group or such member and the Executive
shall not initiate discussion with any such person for any such purpose or
authorize or knowingly cooperate with the taking of any such actions by any
other individual or entity.

(c) In no event shall an asserted violation of the provisions of this Section 5
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement. However, in recognition of the facts that
irreparable injury will result to the Company in the event of a breach by the
Executive of his obligations under Sections 5(a) and (b) of this Agreement, that
monetary damages for such breach would not be readily calculable, and that the
Company would not have an adequate remedy at law therefor, the Executive
acknowledges, consents and agrees that in the event of such breach, or the
threat thereof, the Company shall be entitled, in addition to any other legal
remedies and damages available, to specific performance thereof and to temporary
and permanent injunctive relief (without the necessity of posting a bond) to
restrain the violation or threatened violation of such obligations by the
Executive.

(d) This Section 5 shall survive termination of the Executive’s employment or
any expiration or termination of this Agreement.

6. Parachute Payments. If any payment or benefit the Executive would receive
from the Company or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be reduced to the Reduced Amount. The
“Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(ii) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or

 

7



--------------------------------------------------------------------------------

benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order:
reduction of cash payments; cancellation of accelerated vesting of stock awards;
reduction of employee benefits. In the event that acceleration of vesting of
stock award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive’s stock
awards.

7. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

8. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated to the Operating Partnership, the
REIT and, if applicable, any subsidiary and/or affiliate thereof in accordance
with any agreements to such effect by and between the REIT and the Operating
Partnership, as in effect from time to time.

9. Indemnification. The Company and the Executive have entered into an Amended
and Restated Indemnification Agreement substantially in the form filed as
Exhibit 10.1 with the REIT’s Form 8-K filed with the Securities and Exchange
Commission on June 2, 2010.

10. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) Arbitration. Except as set forth in Section 5(c) above, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Diego, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, the Executive and the
Company shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event the Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator. Neither the Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior

 

8



--------------------------------------------------------------------------------

written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof. The Company will pay the direct costs and expenses of the arbitration.
The Executive and the Company shall be responsible for their respective
attorneys’ fees incurred in connection with enforcing this Agreement; provided,
however, the Executive and the Company agree that, except as may be prohibited
by law, the arbitrator may, in his or her discretion, award reasonable
attorneys’ fees to the prevailing party. This Section 10(b) shall not apply to
the Company’s right to enforce the Executive’s obligations under Section 5 to
the extent the Company is entitled to seek specific performance thereunder.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company,

If to the REIT or the Operating Partnership:

BioMed Realty Trust, Inc.

BioMed Realty, L.P.

17190 Bernardo Center Drive

San Diego, California 92128

with a copy to:

Craig M. Garner, Esq.

Latham & Watkins LLP

12636 High Bluff Drive

Suite 400

San Diego, California 92130

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such transfer or deemed transfer shall not be made
to the extent necessary or appropriate so as not to violate the Exchange Act and
the rules and regulations promulgated thereunder.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

9



--------------------------------------------------------------------------------

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

(h) Survival. Provisions of this Agreement shall survive any termination of this
Agreement if so provided herein or if necessary or desirable to fully accomplish
the purposes of such provision, including, without limitation, the Executive’s
obligations under Section 5 hereof. The obligation of the Company to make
payments to or on behalf of the Executive under Section 1 hereof is expressly
conditioned upon the Executive’s continued full performance of his obligations
under Section 5 hereof. The Executive recognizes that, except as expressly
provided in Section 1, no compensation is earned after termination of the
Executive’s employment.

(i) Entire Agreement. As of the Effective Date, this Agreement, together with
any restricted stock agreements or other equity award agreements between the
parties, constitutes the final, complete and exclusive agreement between the
Executive and the Company with respect to the subject matter hereof and replaces
and supersedes any and all other agreements, offers or promises, whether oral or
written, made to the Executive by any member of the REIT Group, including,
without limitation, the Employment Agreement. The Executive agrees that any such
agreement, offer or promise, including the Employment Agreement, is hereby
terminated and will be of no further force or effect, and the Executive
acknowledges and agrees that upon his execution of this Agreement, he will have
no right or interest in or with respect to any such agreement, offer or promise,
including the Employment Agreement.

(j) Counterparts. This Agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

(k) Section 409A of the Code.

(i) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the severance payments
payable under Section 1(a)(i)(B), 1(a)(iii), 1(c)(ii) and 1(c)(iv) shall be paid
no later than the later of: (A) the fifteenth (15th) day of the third month
following the Executive’s first taxable year in which such severance benefit is
no longer subject to a substantial risk of forfeiture, and (B) the fifteenth
(15th) day of the third month following the first taxable year of the Company in
which such severance benefit is no longer subject to substantial risk of
forfeiture, as determined in accordance with Section 409A of the Code and any
regulations of the United States Department of the Treasury (“Treasury
Regulations”) and other guidance issued thereunder. To the extent applicable,
this Agreement shall be interpreted in accordance with Section 409A of the Code
and Treasury Regulations and other interpretive guidance issued thereunder.

(ii) Notwithstanding anything to the contrary in this Agreement, if at the time
of the Executive’s termination of employment with the Company the Executive is a
“specified employee” as defined in Section 409A of the Code, as determined by
the Company in accordance with Section 409A of the Code, to the extent that the
payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which the Executive is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, then such portion shall be paid or distributed to the Executive during the

 

10



--------------------------------------------------------------------------------

thirty (30) day period commencing on the earlier of (A) the date that is six
(6) months following the Executive’s termination of employment with the Company,
(B) the date of the Executive’s death, or (C) the earliest date as is permitted
under Section 409A of the Code.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the REIT’s Board of Directors, the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

 

BIOMED REALTY TRUST, INC. By:   /s/ ALAN D. GOLD           Name: Alan D. Gold  
Title: Chief Executive Officer

 

BIOMED REALTY, L.P. By:   BioMed Realty Trust, Inc., its general partner

 

            By:   /s/ ALAN D. GOLD           Name: Alan D. Gold   Title: Chief
Executive Officer

 

EXECUTIVE /s/ GREG N. LUBUSHKIN         Greg N. Lubushkin



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of BioMed Realty Trust, Inc., BioMed Realty,
L.P., and each of their partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on the
Releasees’ right to terminate the employment of the undersigned; and any alleged
violation of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

(B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.



--------------------------------------------------------------------------------

The Executive further understands that Executive will not be given any severance
benefits under the Agreement unless this Release is executed on or before the
date that is fifty (50) days following the date of Executive’s Termination of
Employment (as defined in the Agreement) and the foregoing revocation period
lapses without the Executive exercising such right of revocation.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against the
Releasees, or any of them, and the undersigned agrees to indemnify and hold the
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by the Releasees, or any
of them, as the result of any such assignment or transfer or any rights or
Claims under any such assignment or transfer. It is the intention of the parties
that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the undersigned under this indemnity.

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against the Releasees, or any of them, any of the Claims released
hereunder, then the undersigned agrees to pay to the Releasees, and each of
them, in addition to any other damages caused to the Releasees thereby, all
attorneys’ fees incurred by the Releasees in defending or otherwise responding
to said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this          day
of                     ,         .

 

   Greg N. Lubushkin